Citation Nr: 0419137	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-15 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for postoperative 
pleural effusion.

2.  Entitlement to service connection for Barrett's 
esophagus.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for multiple joint 
arthralgia (to include arthralgia due to undiagnosed 
illness).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991.  His service records show that he served 
shipboard in the United States Navy in the littoral waters of 
Persian Gulf in support of Operations Desert Shield/Desert 
Storm.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for postoperative pleural 
effusion, Barrett's esophagus, anemia, and multiple joint 
arthralgia (to include arthralgia due to undiagnosed 
illness).

The veteran's claims file also contains statements indicating 
that he claims entitlement to service connection for sleep 
disturbances, sexual dysfunction, a hepatobiliary disability, 
and an upper respiratory disability other than pleural 
effusion.  As these issues have not been adjudicated, they 
are referred to the RO for appropriate action.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

During a March 2004 videoconference hearing before the Board, 
the veteran indicated that he was examined at the Oklahoma 
City, Oklahoma, VA Medical Center in 1991 to 1992 for medical 
complaints pertaining to his current claimed disabilities on 
appeal.  The duty to assist the veteran in the development of 
his claim includes a duty to search for VA records sought by 
the claimant.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  These VA medical records would be useful towards 
deciding the veteran's claims in that they are proximate in 
time to when he was separated from active duty in November 
1991.  Therefore, the case should be remanded so that an 
attempt may be made to obtain and associate these records 
with the claims file.  

The veteran submitted written authorization and consent in 
March 2004 for VA to obtain his records of treatment for 
respiratory illness from 2000 to 2001 at Pulmonary, Inc., 
3330 N.W. 56th Street, Oklahoma City, Oklahoma.  However, 
review of the claims file indicates that these specifically 
identified records have not been obtained and associated with 
the evidence, nor are there any indications that VA has 
conducted reasonable efforts to contact Pulmonary, Inc., to 
obtain them.  Therefore, the case should be remanded so that 
an attempt may be made to obtain and associate these records 
with the claims file, along with any other pertinent evidence 
identified by the veteran.  See Moore v. Derwinski, 2 Vet. 
App. 375, 376 (1992).

A review of the claims file also shows that in a May 2003 RO 
decision the veteran was denied service connection for a 
psychiatric disability (to include post-traumatic stress 
disorder), chronic fatigue, chronic muscle pain, chronic 
headaches and chronic gastrointestinal disabilities other 
than Barrett's esophagus (to include ulcers, hiatal hernia 
and recurring disabling stomach symptoms).  Notice of this 
decision was sent to the veteran in correspondence dated May 
2003.  Thereafter, in a March 2004 videoconference hearing 
before the Board, the veteran presented oral testimony which 
essentially expressed disagreement, inter alia, with May 2003 
denial of the aforementioned claims.  His testimony is 
sufficient to constitute a timely Notice of Disagreement as 
it was received within a year from the date he was notified 
of the decision.  (See 38 C.F.R. § 20.201 (2003); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A review of the 
record, however, does not indicate that a Statement of the 
Case addressing these specific issues was furnished by the RO 
to the veteran in response to his timely Notice of 
Disagreement.  It is proper to remand these issues, as the 
veteran has not been provided a Statement of the Case on 
these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92; 57 Fed. Reg. 49747 (1992).  However, these 
issues will be returned to the Board after issuance of the 
Statement of the Case only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
veteran should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claims and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the RO should 
specifically request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the disabilities on 
appeal at any time following military 
service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to include treatment records 
from the VA Medical Center in Oklahoma 
City from 1991 to 1992, and treatment 
records from Pulmonary, Inc.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The veteran and his representative must 
then be given an opportunity to respond.

2.  The RO should provide the veteran and 
his representative a Statement of the 
Case as to the issues of entitlement to 
service connection for a psychiatric 
disability (to include post-traumatic 
stress disorder), chronic fatigue, 
chronic muscle pain, chronic headaches 
and chronic gastrointestinal disabilities 
other than Barrett's esophagus (to 
include ulcers, hiatal hernia and 
recurring disabling stomach symptoms).  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of each of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2003).  If a timely 
substantive appeal is not filed with 
respect to a particular issue, that 
specific claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration.

3.  Thereafter, the RO should ensure that 
all notice and duty-to-assist provisions 
of VCAA have been properly applied in the 
development of the claims.  Then the 
claims of entitlement to service 
connection for postoperative pleural 
effusion, Barrett's esophagus, anemia and 
multiple joint arthralgia (to include 
arthralgia due to undiagnosed illness) 
should be considered based on all 
evidence of record.  If any benefit 
sought on appeal is not awarded, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Afterwards, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


